Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0063820 A1 to Xiong et al.
AS to claim 11, Xiong discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
identify an uplink subframe and a downlink subframe for communication between a user equipment (UE) and a base station (Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a 
determine an uplink channel structure for an uplink reference signal (RS) and an uplink data channel to be communicated in the uplink subframe (Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where Figs. 4-9 and paragraphs 42-56 disclose that “symmetric UL/DL design” means UL and DL subframes having the same DM-RS patterns and data channel mappings, for PDSCH/PDCCH and PUSCH/PUCCH, thus teaching this limitation, since the DM-RS patterns are taught to be possibly embedded in the PUSCH in the UL subframe/direction, thus Figs. 4-9 in the DL direction/subframe teaches the recited “UL channel structure”); 
determine a downlink channel structure for a downlink RS and a downlink data channel to be communicated in the downlink subframe based at least in part on the determined uplink channel structure (Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where Figs. 4-9 and paragraphs 42-56 disclose that “symmetric UL/DL design” means UL and DL subframes having the same DM-RS patterns and data channel mappings, for PDSCH/PDCCH and PUSCH/PUCCH, thus teaching this limitation, since the DM-RS patterns are taught to be possibly embedded in the PDSCH in the DL subframe/direction, thus Figs. 4-9 in the DL direction/subframe teaches the recited “downlink channel structure”; furthermore, since UL and DL subframes in the “symmetric UL/DL design” regime are required to have the same DM-RS patterns, this teaches “based at least in part on the determined UL channel structure”); and 
communicate the uplink RS and the uplink data channel according to the uplink channel structure and the downlink RS and the downlink data channel according to the downlink channel structure (Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements 
As to claim 12, Xiong discloses the method as in the parent claim 11.
Xiong further discloses wherein the instructions to determine the uplink channel structure are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
determine an uplink RS waveform for the uplink RS and an uplink data waveform for the uplink data channel (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where paragraphs 30-32 and 74: “the symmetric UL/DL design can also define a unified waveform (e.g., SC FDMA or OFDMA) that applies to both wireless DL TX sent from the cellular BS and UL TX received at the cellular BS”, teaching this limitation)
select an uplink RS pattern for the uplink RS and an uplink data pattern for the uplink data channel (Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where Figs. 4-9 and paragraphs 42-56 disclose that “symmetric UL/DL design” means UL and DL subframes having the same DM-RS patterns and data channel mappings, for PDSCH/PDCCH and PUSCH/PUCCH, thus teaching this limitation, since the DM-RS patterns are taught to be possibly embedded in the PUSCH in the UL subframe/direction, thus Figs. 4-9 in the DL direction/subframe teaches the recited “UL RS pattern” and “UL data pattern”).
As to claim 13, Xiong discloses the method as in the parent claim 12.

determine a downlink RS waveform for the downlink RS based at least in part on the uplink RS waveform; and determine a downlink data waveform for the downlink data channel based at least in part on the uplink data waveform. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where paragraphs 30-32 and 74: “the symmetric UL/DL design can also define a unified waveform (e.g., SC FDMA or OFDMA) that applies to both wireless DL TX sent from the cellular BS and UL TX received at the cellular BS”, teaching to a PHOSITA that given the uplink RS/data waveform, the downlink RS/data waveforms will be required to be the same as the UL RS/data waveform, i.e., “based at least in part on the UL RS/data waveform”).
As to claim 14, Xiong discloses the method as in the parent claim 13.
Xiong further discloses wherein the instructions to determine the downlink channel structure are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
select a downlink RS pattern for the downlink RS based at least in part on the uplink RS pattern; and select a downlink data pattern for the downlink data channel based at least in part on the downlink RS pattern. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where 
further see Figs. 4-9, where clearly if these are the DL patterns, the locations of data in these patterns, i.e., the blank resource tiles, will be where the DM RS tiles are not, i.e., depend on where the DM RS are located according to the DM RS pattern, thus teaching “select a downlink data pattern for the downlink data channel based at least in part on the downlink RS pattern”).
As to claim 15, Xiong discloses the method as in the parent claim 11.
Xiong further discloses wherein the instructions to determine the downlink channel structure are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
determine a downlink RS waveform for the downlink RS and a downlink data waveform for the downlink data channel; and select a downlink RS pattern for the downlink RS and a downlink data pattern for the downlink data channel. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where “symmetric UL/DL design” means the same DM-RS pattern embedded possibly in PUSCH/PDSCH is used in the DL and UL subframes, and that the same “waveform” is also used for both the UL and DL subframes [paragraphs 30-32 and 74], teaching selecting “patterns” and “waveforms” for the DL RS and the DL data channel).
As to claim 16, Xiong discloses the method as in the parent claim 15.

determine an uplink RS waveform for the uplink RS based at least in part on the downlink RS waveform; and determine an uplink data waveform for the uplink data channel based at least in part on the downlink data waveform. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where paragraphs 30-32 and 74: “the symmetric UL/DL design can also define a unified waveform (e.g., SC FDMA or OFDMA) that applies to both wireless DL TX sent from the cellular BS and UL TX received at the cellular BS”, teaching to a PHOSITA that given a DL RS/data waveform, the uplink RS/data waveforms will be required to be the same as the DL RS/data waveform, i.e., “based at least in part on the DL RS/data waveform”)
As to claim 17, Xiong discloses the method as in the parent claim 16.
Xiong further discloses wherein the instructions to determine the UL channel structure are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
select an uplink RS pattern for the uplink RS based at least in part on the downlink RS pattern; and select an uplink data pattern for the uplink data channel based at least in part on the uplink RS pattern. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where 
further see Figs. 4-9, where clearly if these are the UL DM RS patterns, the locations of data in these patterns, i.e., the blank resource tiles, will be where the DM RS tiles are not, i.e., will depend on where the DM RS are located according to the DM RS pattern, thus teaching “select a UL data pattern for the UL data channel based at least in part on the UL RS pattern”).
As to claim 18, Xiong discloses the method as in the parent claim 11.
Xiong further discloses wherein the instructions to communicate the uplink RS and the downlink RS are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
multiplex the uplink RS and the downlink RS according to a single carrier frequency division multiplexing (SC-FDM) scheme or an orthogonal frequency division multiplexing (OFDM) scheme. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where paragraphs 30-32 and 74 disclose: “the symmetric UL/DL design can also define a unified waveform (e.g., SC FDMA or OFDMA) that applies to both wireless DL TX sent from the cellular BS and UL TX received at the cellular BS”, thus teaching that given a DL subframe and a UL subframe in accordance with Figs. 4-9, the contents of these two subframes, including the UL and DL DM RSs in them, will be processed and transmitted together, i.e., “multiplexed”, using the same “waveform”, i.e., SC FDMA or OFDMA, teaching this limitation).
As to claim 19, Xiong discloses the method as in the parent claim 11.
Xiong further discloses wherein the instructions to communicate the uplink data channel and the downlink data channel are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 
multiplex the uplink data channel and the downlink data channel according to a single carrier frequency division multiplexing (SC-FDM) scheme or an orthogonal frequency division multiplexing (OFDM) scheme. (Figs. 4-9 and paragraphs 42-56, Fig. 12, paragraphs 70-80, Fig. 13, paragraphs 81-88, disclosing a base station that implements “symmetric UL/DL design” communications with a UE, where paragraphs 30-32 and 74 disclose: “the symmetric UL/DL design can also define a unified waveform (e.g., SC FDMA or OFDMA) that applies to both wireless DL TX sent from the cellular BS and UL TX received at the cellular BS”, thus teaching that given a DL subframe and a UL subframe in accordance with Figs. 4-9, the contents of these two subframes, including the UL and DL data portions/channels in them depicted as the blank resource tiles, will be processed and transmitted together, i.e., “multiplexed”, using the same “waveform”, i.e., SC FDMA or OFDMA, teaching this limitation).
As to claim 20, Xiong discloses the method as in the parent claim 11.
Xiong further discloses wherein the instructions to communicate the uplink RS and the uplink data channel according to the UL channel structure and the downlink RS and the downlink data channel according to the downlink channel structure are executable by the processor to cause the apparatus to (Fig. 14 and paragraphs 89-97, disclosing a UE configured to perform the steps below; Figs. 10, 12-13 and paragraphs 81-88, disclosing a base station configured to perform the steps below, either UE or base station disclosing the “apparatus” and the memory, program instructions/code and processor therein): 

As to claims 1-10, see rejections for claims 11-20, in the same order.
As to claims 21-29, see rejections for claims 11-19, in the same order.
As to claims 30, see rejections for claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication No. 2018/0310324 A1 to Ibars Casas et al.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463